COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In the Interest of P.M. & E.M

Appellate case number:   01-22-00753-CV

Trial court case number: 2021-01374J

Trial court:             313th District Court of Harris County

       On December 13, 2022, Appellant J.S.M.R. a/k/a J.M. filed an Unopposed Second
Motion for Extension of Time to File Appellant’s Brief, requesting an extension from December
13, 2022 to December 30, 2022. We grant the motion.
       Appellant J.S.M.R. a/k/a J.M’s brief is due December 30, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 20, 2022